      Case 2:19-cv-00369 Document 11 Filed on 04/14/20 in TXSD Page 1 of 3




                       IN THE UNITED STATED DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

U.S. BANK NATIONAL ASSOCIATION,  §
AS TRUSTEE FOR ASSET BACKED      §
SECURITIES CORPORATION HOME      §
EQUITY LOAN TRUST, SERIES NC 2006-
                                 §
HE2 ASSET BACKED PASS-THROUGH    §
CERTIFICATES, SERIES NC 2006-HE2,§                           Civil Action No. 2:19-cv-369
                                 §
   Plaintiff,                    §
                                 §
v.                               §
                                 §
MICHAEL PREVITY, DANIEL PREVITY, §
PATRICIA PREVITY, AND THERESA §
LOPEZ,                           §
                                 §
   Defendant.                    §
                                 §

                        PLAINTIFF’S MOTION FOR SUBSTITUTED
                            SERVICE ON PATRICIA PREVITY

       U.S. Bank National Association, as Trustee for Asset Backed Securities Corporation Home

Equity Loan Trust, Series NC 2006-HE2 Asset Backed Pass-Through Certificates, Series NC

2006-HE2 (“Plaintiff”) files this Motion for Substituted Service on Patricia Previty (“Motion”)

and, in support of thereof, respectfully shows as follows:

       1.      Plaintiff is a secured lienholder seeking a judgment from this Court allowing

foreclosure on any interest in the property commonly referred to as 2812 Devon Dr., Corpus

Christi, TX 78404 (“Property”). [ECF Document No. 1.]

       2.      On March 2, 2020, Plaintiff filed a Motion to Abate Case, advising the Court that

the subject loan is undergoing loss mitigation and therefore placed on hold. [ECF Document No.

8.] The Court subsequently entered and Order on March 13, 2020 abating this case for ninety days,

and extending the initial pretrial and scheduling conference to June 17, 2020. [ECF Document No.



PLAINTIFF’S MOTION FOR SUBSTIUTED SERVICE ON PATRICIA PREVITY                               Page 1
      Case 2:19-cv-00369 Document 11 Filed on 04/14/20 in TXSD Page 2 of 3




9.] Plaintiff hereby informs the court that the loan is no longer undergoing loss mitigation, and

Plaintiff intends on proceeding with prosecution of its foreclosure case.

       3.      To continue prosecution of its claims, Plaintiff needs to complete service. Despite

due diligence, Plaintiff has been unable to serve Defendant Patricia Previty (“Defendant”).

Therefore, Plaintiff asks the Court to authorize substituted service on her.

       4.      Plaintiff attempted to personally serve Defendant at her usual place of abode, at

4950 Dody, Corpus Christi, Texas, but has not been successful. Evidence of the attempts is shown

by the process server’s Affidavit of Diligent Effort attached hereto, incorporated herein as

Exhibit A.

       5.      Plaintiff’s counsel further tried to reach out to Defendant’s alleged attorney,

Christopher Dorsey, but was unsuccessful. In addition, Plaintiff attaches and incorporates the

Declaration of Janie Abraham who had a telephonic conversation with Defendant’s siblings, who

confirmed her usual place of abode. See Exhibit B.

       6.      Plaintiff has been unsuccessful in serving Defendant at a place where she can be

found. Accordingly, Plaintiff asks the Court to authorize it to serve Defendant by either:

                   1) posting a copy of the citation and petition on the front door of the
                      property located at 4950 Dody, Corpus Christi, TX 78411-4023; or

                   2) leaving a copy of the citation and complaint with someone over
                      sixteen (16) years of age at the above-referenced address.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that the Court

grant its Motion for Substituted Service and authorize substituted service on Defendant Patricia

Previty by securing the document to the front door entrance at 4950 Dody, Corpus Christi, TX

78411-4023 or by leaving a true copy of the citation and the attached petition with anyone more




PLAINTIFF’S MOTION FOR SUBSTIUTED SERVICE ON PATRICIA PREVITY                                Page 2
      Case 2:19-cv-00369 Document 11 Filed on 04/14/20 in TXSD Page 3 of 3




than sixteen years of age in accordance with the Texas Rule of Civil Procedure 106, and grant

other further relief to which it may be justly entitled at law or in equity.

                                                        Respectfully submitted,

                                                     By: /s/ Samin Hessami
                                                          MARK D. CRONENWETT
                                                         Texas Bar No. 00787303
                                                         Southern District Admission # 21340
                                                         mcronenwett@mwzmlaw.com

                                                          SAMIN HESSAMI
                                                          Texas Bar No. 24100109
                                                          Southern District Admission # 3231503
                                                          shessami@mwzmlaw.com

                                                     MACKIE WOLF ZIENTZ & MANN, P. C.
                                                     14160 North Dallas Parkway, Suite 900
                                                     Dallas, TX 75254
                                                     Telephone: (214) 635-2650
                                                     Facsimile: (214) 635-2686

                                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S MOTION FOR SUBSTIUTED SERVICE ON PATRICIA PREVITY                                  Page 3
